In view of the death of defendant’s superintendent, Purdy, between the time at which plaintiff was allowed to withdraw a juror at the second trial, and the making of this motion for leave to serve an amended complaint, we ihi-nlr that prejudicial injury would be sustained by defendant under all the circumstances due to the laches of plaintiff in making his application for leave to serve an amended complaint. Therefore, the order permitting *953the service of an amended complaint is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Burr, Thomas, Oarr, Rich and Stapleton, JJ., concurred.